OPINIÓN DISIDENTE EMITIDA POR
EL JUEZ ASOCIADO SR. ERANCO SOTO
No puedo concurrir con la mayoría que rehúsa expedir un auto alternativo de mandamus y así evita discutir los méritos del caso. La petición la considero suficiente, a me-*7nos que en ningún caso no fuera permitido expedir un mandamus contra el Gobernador. Esto fué decidido afirmati-vamente en los casos de Lutz v. Post, 14 D. P. R. 860, y Jiménez v. Reily, 30 D. P. R. 626. De igual modo no ha-bía que prestarse atención al derecho que reclama el peti-cionario si la legislatura no tuvo ningún propósito al poner en vigor la sección de la ley electoral cuyo cumplimiento se solicita dejando su ejecución como acto personal o vo-luntario del demandado. Si hubiera ocurrido así, ¿para qué decretar leyes de tal naturaleza?
La sección a que nos referimos es la sección P de la “Ley de inscripciones y elecciones,” tal como fué enmendada en junio 18, 1924, que en lo pertinente dice lo siguiente:
“Se establece una junta permanente de elecciones que se compon-drá de un 'Superintendente General de Elecciones, como presidente, quien será designado por el Gobernador, con el consejo y consenti-miento del Senado de Puerto Rico, y de dos personas representando los dos partidos políticos principales de la Isla según más adelante se definen en la presente, y de un substituto de cada uno de dichos miembros, que serán nombrados por el Gobernador a propuesta de los organismos directivos centrales de dichos partidos;” * * *.
No .se- pone en duda por la mayoría, seguramente, por ser cuestión de conocimiento judicial, que por el resultado de las últimas elecciones celebradas en noviembre 4, 1924, el Partido Socialista se tornó en uno de los dos partidos po-líticos principales de la Isla. Y el peticionario descansando en ese hecho fundamental alega que por haber perdido el Partido Republicano Puertorriqueño el carácter de partido político principal y mediante “la propuesta” del Goberna-dor de su nombre por el organismo director del Partido So-cialista, él tiene derecho a ocupar la vacante que dejó el re-presentante de aquel partido en el seno de la Junta Insular de Elecciones, y que a pesar de tal propuesta dicho funcio-nario se ha negado a hacer el nombramiento, expresándose el peticionario en ese particular, de este modo:
“XII. Que el referido demandado, Horace M. Towner, actuando *8en su carácter de Gobernador de Puerto Rico, se ha negado a nom-brar a dicho peticionario como miembro de la Junta Insular de Elec-ciones en representación del Partido Socialista de Puerto Rico como uno de los dos legalmente llamados partidos políticos principales en la Isla de Puerto .Rico ;
“XIII. Que ninguna de las razones expuestas por dicho deman-dado por negarse a nombrar al peticionario como arriba se indica, :se refiere a objeción alguna contra el candidato propuesto, ni a ob-jeción alguna contra las condiciones legales, intelectuales, morales ni físicas del referido peticionario;”
En mi concepto la negativa en la forma expresada hace más qne suficiente la petición porque ella por sí sola era bas-tante, si es que para nosotros la jurisprudencia tiene algún valor, no siendo necesario para el peticionario anticiparse a dar las únicas razones en que podía fundarse la negativa del demandado. La regia general que uniformemente se ha sostenido de ser indispensable, antes de interponer un mandamus, que se haga un requerimiento al demandado y que una negativa expresa o implícita debe existir, no tiene apli-cación cuando erdeber que se trata de enforzar es de natu-raleza pública (public nature) o afecta al pueblo en general, y una demanda y su negativa en tales casos no hay que alegarlas. La ley que exige el deber subsiste como reque-rimiento continuo. People v. Board of Sup’rs., 79 N. E. 126. Y no se puede decir que esta doctrina sea una nove-dad en nuestra jurisprudencia local. En el caso de Torres v. Asamblea Municipal de Guánica, 33 D. P. R. 354, donde precisamente se trató de un mandamus que perentoria-mente ordenó a dicha asamblea el nombramiento de -un miem-bro socialista “a propuesta” del organismo directivo del Partido Socialista, se expresó esta Corte Suprema en estos términos: :
“Como tendería a demostrar nuestra discusión de la cuestión principal, la selección de una persona para representar a determinado distrito electoral es un asunto de alto carácter público. Por tanto, estamos satisfechos en vista de las citas del peticionario, de que en *9cuestiones de tan alta naturaleza pública un previo requerimiento para que se cumpla el acto en cuestión no es necesario.”
Si esto es así, oreemos demasiado pedir que alegándose en este caso qne hubo la demanda y la negativa del deman-dado, se exija además qne se expresen las razones qne tal vez habría qne desentrañar del fnero interno del deman-dado. Cosa imposible.
Y parecerá extraño, por consiguiente, qne se haga de-pender por este tribunal el cumplimiento de la sección qne se interpreta de ciertas reservas qne ponen en la mente del demandado, y qne por ser imaginario su efecto podía ser el mismo se trate de uno o cien candidatos. Con sólo ne-garse el demandado era bastante si se le reconoce qne su po-der es arbitrario. También esto resulta en pugna con el consensus unánime de las autoridades. La doctrina general es-tablecida de cuando la ejecución de un deber oficial envuelve el ejercicio de un juicio o discreción el oficial no- puede ser comp elido en relación con la actuación particular que él pueda tomar, tiene sus límites. La jurisprudencia- sienta la excepción para todos aquellos casos en que el oficial o funcionario puede ser culpable de un “gross” abuso de dis-creción o exista una evasión positiva del deber o rehúse ac-tuar enteramente con. menosprecio a la ley, pues en estas circunstancias el mandamus es el medio que puede propor-cionar el remedio no existiendo otro adecuado prescrito en la ley. 18 E. C. L. 126-7 y casos citados en la nota 5ú
La discreción, de todos modos, tiene su límite y no sabe-mos sin ver los hechos si se ha ido más allá de lo que prescribe tal facultad, cuando el peticionario alega, si es nece-sario alegarlo, que ninguna razón para sostener la actuación del Gobernador se refiere a objeción alguna contra las con-diciones legales, morales o físicas del peticionario. No po-demos escudarnos, so pena de incurrir en la misma falta, en el exceso de discreción que se trata de corregir, en darle uña significación a la palabra “propuesta’* que no fué el fin *10o la intención que tuvo el legislador. La interpretación ra-cional única que cabe es que la legislatura expresó su pen-samiento de que la persona "propuesta,” que tanto equi-vale a decir la persona elegida o seleccionada por el partido político a quien corresponda, no será nombrada fuera de la actuación oficial de los partidos políticos dominantes sino por su conducto oficial. En una palabra, se quiso sentar que el demandado no podía obrar por su propia iniciativa, escogiendo cualquiera individualidad, sin la proposición ofi-cial del partido político a quien correspondiera la represen-tación en la Junta Insular de Elecciones. Se quiso definir imperativamente que el Gobernador no actuaría fuera de los actos oficiales de dichos partidos y esa fue la intención inequívoca del legislador por la significación misma que de-bió tener para ellos la composición de un organismo cuya alta misión preservativa de toda democracia, es la inspec-ción y dirección de elecciones en Puerto Rico. De ahí es que a poco que se examinen las autoridades podemos ver que se fian decretado leyes de naturaleza análoga en otros estados respondiendo indudablemente a la base fundamen-. tal de un gobierno republicano o democrático. La teoría parece bien clara. Los partidos políticos son las verdade-ras agencias del pueblo que es donde reside la soberanía' y el gobierno es a su vez un mandatario como resultado de las ludias en los comicios para dirigir la cosa pública. Si esto es así, ¿cómo es posible mantener elecciones justas e impar-ciales si a uno o cualquiera de los partidos políticos domi-nantes no se le reconoce la debida representación en aquellos organismos oficiales que tienen el control de las elecciones?
"La apelante se refiere al alegado poder para nombrar de la asamblea municipal. El poder de nombramiento de la asamblea municipal para cubrir vacantes es meramente último o subsidiario. La elección la tiene principalmente el pueblo y el nombramiento, sos-tenemos, se deja al partido que pierde un miembro en la asamblea. Por la Constitución de los Estados Unidos la facultad de nombra-miento puede dejarse por el Congreso al Presidente o a los jefes de *11departamentos y no dudamos que el Congreso tiene el derecho de fijar tal facultad de nombramiento en alguna otra parte. Quizás originalmente los partidos políticos no fueron reconocidos como enti-dades legales pero la historia en los Estados Unidos ha demostrado, que los partidos políticos están reconocidos para varios fines como entidades legales, hasta el punto de que se imponen limitaciones a su organización. Somos claramente de opinión de que la Legisla-tura de Puerto Rico tenía el derecho de dejar que se cubra una va-cante por el partido político, y así lo hizo.” Torres v. Guánica, 33 D.P.R. 352.
No será, pues, una sorpresa decir que la jurisprudencia americana frecuentemente lia sostenido que el auto de mandamus es un remedio adecuado para obligar a funcionarios al cumplimiento del deber que tienen con respecto al nom-bramiento de los funcionarios directores de una elección. 18 E. C. L. 269-70. “De conformidad con esto se ba resuelto que el deber impuesto a un funcionario público de nombrar funcionarios directores de una elección, que ban de ser ele-gidos de los diferentes partidos políticos es tan ministerial, que puede expedirse un auto de mandamus para obligarle a nombrar un miembro de uno de los partidos, cuando él se ba negado arbitrariamente a designar cualquier miembro de tal partido pero ba nombrado personas, las cuales todas son miembros del partido contrario.” 18 E. C. L. 269.
En el caso de Independence League v. Edward Taylor, 154 Cal. 179, la ley babía creado una Junta de Comisiona-dos de Elecciones para la dirección y gobierno del registro de votantes y celebración de elecciones en la ciudad y con-dado de San Francisco. En el alcalde residía la facultad de nombrar. Dos.de los cinco miembros primeramente nombra-dos eran elegidos de cada uno de los partidos políticos que obtuvieran en la ciudad y condado mayor número de votos en la última elección general precedente. El alcalde violó el precepto nombrando a dos personas no afiliadas al par-tido peticionario que obtuvo el mayor número de votos, y la opinión de la Corte Suprema de California en sus conclusio-nes, dice lo siguiente:
*12“En vista de los hechos admitidos, como antes se han referido, no nos parece que existe ninguna duda de que fuera el deber impe-rativo del alcalde por virtud de esta prescripción de la carta consti-tutiva cubrir las vacantes,que ocurrieron en la comisión de elección en enero último nombrando miembros de la Liga de la Independen-cia. Los términos de la sección son tan claros y la norma del pre-cepto tan evidente que sería superfl.ua la discusión en cuanto a la significación de la primera o la importancia vital de la segunda. Las funciones de la junta con respecto a toda la serie de actos desde el registro de votantes hasta la emisión de sus votos son tan numerosas e importantes y la necesidad de constituir tal organismo, con tales poderes, representante de los dos partidos principales en un go-bierno republicano o democrático está tan universalmente recono*-cida que no es necesaria argumentación alguna para robustecer la conclusión de que los autores de la carta, y el pueblo que la adoptó, intentaron privar al alcalde de cualquier discreción $ara desatender su claro mandato. La política de la ley es impedir los fraudes en elecciones, y no solamente garantizar la legalidad en su conducta sino dar al público la seguridad práctica de que ellas han sido cele-bradas honradamente y sus resultados declarados con honradez. El alcalde tiene, y necesariamente ha de tener, discreción en la selec-ción de los individuos que han de ser nombrados, pero no tiene nin-guna discreción para buscar aquellos individuos fuera de la clase de elegibles designada. Admitir que tiene tal discreción, y que. dicha discreción no está sujeta a ningún control, es crear precisa-mente la condición que los autores de la carta quisieron impedir. Por los hechos presentados en la petición y excepción previa nues-tra conclusión es que el alcalde infringió la carta al nombrar a King y Apperson y que él ha dejado y se ha negado a ejecutar un acto que especialmente tenía que hacerlo como deber resultante de su cargo al negarse a nombrar a dos miembros de la Liga Independen-cia para los puestos que quedaron vacantes en enero último.
“Parece que se ha argumentado que porque esos puestos están ahora ocupados por King y Apperson, la' corte no puede ordenar al demandado a nombrar a otros para los mismos cargos. Este razona-miento también convierte el precepto de la carta en cuestión en una mera declaración académica de ética política y priva a los partidos políticos principales de cualquier remedio eficaz por la violación de los importantes derechos que quiso garantizar. Si su validez fuera admitida, el alcalde podría seleccionar los miembros de la comisión de un club con completa impunidad^en'tanto se trata de las cortes.”
*1313
En el caso de State v. Board of President and Directors St. L. Pub. Schools, 35 S. W. Rep. 617, también es uno muy interesante donde si bien se reconoce la regla general que el mandamus no procede cuando se está investido de cierta dis-creción para cumplir el deber que la ley define, se dice, sin embargo, que está bien establecido que si el poder discrecio-nal se ejerce con manifiesta injusticia, las cortes no están impedidas de bacer cumplir tal deber y que un abuso de dis-creción es corregible por mandamus. Y así se consideró la acción de los demandados nombrando en un colegio electoral a jueces y secretarios todos de un solo partido, expul-sándose en definitiva a estos oficiales y nombrándose a otros con igual representación por cada partido. Finalmente la Corte Suprema de Missouri se expresó así:
“Sin más discusión nuestra conclusión es que en la acción ejer-citada la junta escolar abusó de tal modo- de la discreción conferí-'dale que era una negativa virtual en cumplir el deber de celebrar una elección impareial y que, para la ley, se lia negado a actuar en absoluto, y es nuestro deber pasar por alto su actuación injusta, y requerirla por nuestra orden a que proceda en forma legal a cele-brar dicha elección.” p. 621.
Siguen la misma línea los casos de Illinois State Board of Dental Examiners v. People, 13 N. E. 201, 123 Ill. 227; Village of Glencoe v. People, 78 Ill. 382; Arberry v. Beavers, 6 Tex. Loc. Cit. 472; Commissioners v. Lynch, 2 McCord, 170; The Supreme Court of New York v. Superior Court, 5 Wend. 114, y Fretwell v. Laffoon, 77 Mo. 26, que aparecen citados en el mismo caso de State v. Board of President & Directors St. L. Pub. Schools, supra, sosteniéndose abun-dante y suficientemente que la discreción tiene su límite, es-pecialmente si el derecho violado pertenece al público. P. 620.
Si no perdemos de vista estos casos y se les concede al-gún valor, hay que decir francamente que' el criterio de la mayoría es enteramente equivocado. La alegación del peti-cionario, siendo necesaria, lo que negamos, en sentido de que el Gobernador se ha negado a hacer el nombramiento *14sin aducir razón alguna de carácter legal, físico, moral o intelectual, indica, como es natural, el límite o círculo en que puede girar la discreción del Gobernador para hacer el nom-bramiento. Es en este punto solamente que sería irrazo-nable pensar que el poder de nombrar fuera mecánico o au-tómata. T no puede entenderse cómo podamos deducir de una alegación que expresa la negativa rotunda del deman-dado que ella “presupone que el gobernador tiene alguna objeción distinta de las expuestas en la petición que no se exponen en ella.” Si fuera así es propiamente el deman-dado quien podrá decirnos lo que supone el tribunal. De otro modo sería una manera irregular de asumir una de-fensa que no conocemos y sin investigar el alcance de la misma, en caso de ser arbitraria, límite de la discreción, a menos que la Legislatura diera al Gobernador el poder sin restricciones .de hacer el nombramiento y las cortes queda-ran impotentes para corregir o revisar su acción, cualquiera que fuere. Pero esto conduce al absurdo. Cuando la le-gislatura confirió el poder de nombrar en la forma prevista en este caso se debía interpretar necesariamente que no era para ejercerlo arbitraria o injustamente sino en pro de los mejores intereses del pueblo. No importa que sea uno el propuesto. Si la actitud del demandado es una simple ne-gativa, lo mismo podía ocurrir con la propuesta de un mayor número y así cualquier funcionario manteniendo una si-tuación de pasividad podía fácilmente desconocer la ley.
Por otra parte, el caso que nos ha parecido más impor-tante, citado por el Attorney General, es el de Jones v. Sargent et al., 124 N. W. 339, de la Corte Suprema de Iowa. En ese caso, que fue un procedimiento de quo warranto, la discusión fuerte y acalorada que sostuvieron los jueces, pues la decisión se dió por mayoría, se dirigió principalmente a la cons'titucionalidad de la ley, porque ésta imponía a los candidatos, aparte de su afiliación política, determinadas es-pecificaciones para formar parte de la comisión de policía. Las especificaciones se referían a que el candidato debería *15ser ciudadano del Estado de Iowa y haber residido en la ciudad de Council Bluffs por más de cinco años precedentes a, su nombramiento. La Corte Suprema parece, sin embargo, confirmar el principio general que bemos sostenido; pues en uno de sus párrafos se expresa así: “Si no hubiera especificaciones respecto al deber de elegir dos de la mayo-ría y uno de la minoría, podríamos tener una situación diferente. Pero hay ciertas especificaciones y el alcalde tiene discreción acerca de este mismo asunto.”
Por último diremos que el caso de Piovanetti et al. v. Paz et al., 28 D. P. R. 537, responde en cuando al resultado a la teoría general de los casos americanos. Ocurrió una vacante de un miembro de la minoría en la Asamblea Municipal de Yauco, y habiendo propuesto un único candidato el organismo político director, a quien correspondía hacer la recomendación por disposición de la ley, la asamblea no hizo el nombramiento pero acordó pedir una terna al mismo or-ganismo político para cubrir la vacante. No conforme la minoría con dicho acuerdo, se estableció un mandamus para compeler a la mayoría que componía la asamblea nombrar el candidato propuesto. La Legislatura usa en la sección 22 de la “Ley Municipal,” aprobada en julio 31, 1919, la misma terminología, “a propuesta del organismo director”. * * * etc., y sin embargo el lenguaje de esta Corte Suprema, con-firmando la sentencia inferior que decretó perentoriamente el mandamus, es el siguiente:
“Basta este enunciado para comprender que no tienen razón los apelantes, pues la Ley Municipal no los autoriza para exigir que el partido de la minoría le proponga varias personas para cubrir la va-cante que dejó, uno de sus afiliados, sino que dice que la vacante se cubrirá a propuesta del organismo director del partido que eligió el miembro cuya vacante haya de cubrirse. A este partido' es a quien se concede el derecho de proponer el candidato y por tanto el de es-coger el que crea más conveniente; y tiene que ser así porque no puede quedar a merced del partido contrario en la asamblea municipal la elección de la persona que ha de representar en ella al par-*16tido de la minoría, siendo éste el resultado si tuviera el derecho de pedir que se le proponga más de una persona.”
No creemos que pueda ponerse ningún paliativo a' este lenguaje para quitar sus efectos en relación al caso pre-sente. En mi concepto se va tan lejos que Rabia que con-cluir que los miembros de toda asamblea eran meras figu-ras decorativas (figurehead) que solamente tenían que obe-decer. Era innecesario que la Legislatura las Rubiera men-cionado en la ley porque su función se reducía a cero. Sin embargo, este caso se cita luego en el de Torres v. Guánica, supra, pero ya en este líltimo se entra en un orden de ideas que subsana la impresión radical que dejaba el caso de Piovanetti. Por eso en el caso de Torres, p. 351, se dice: “Cuando se Race una simple recomendación si el caso de Piovanetti v. Paz es correcto y reúne condiciones el pro-puesto miembro, surge el deber en la asamblea de nombrar la persona recomendada.” Y se dice además en la página 353: “Un deber ministerial legal puede existir aunque la persona a quien se trate de obligar mediante mandamus tenga que interpretar una ley o examinar a un propuesto miembro para ver si reúne las condiciones necesarias.”
El caso de Torres sigue sustancialmente la doctrina de los casos de People v. Board of Sup’rs, supra, y People ex rel. Alpuier et al. v. Board of Sup’rs of Kaukakee County.
“La selección” de candidatos por el organismo político director de que Rabian esos casos y que deben imperativa-mente ser nombrados por el organismo o funcionario que tiene la facultad de nombrar, tiene el mismo alcance, en mi concepto, que la frase “la propuesta” que usa nuestra ley.
¿Por qué, pues, no seguir sosteniendo principios que Rasta aRora parecían invariables? La condición del deman-dado no importa. Debió expedirse un mandamus alternativo y luego de conocer los RecRos, decidir de acuerdo con los mé-ritos del caso.